DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7, each recites the limitation “transmitting, on the first service channel, a first transport packet including first multi-channel CBR information, wherein the multi-channel CBR information …” (Emphasis added). The second underlined limitation seems to refer the first underlined limitation. However, it is not clearly recited. If the second underlined limitation recites as "the first multi-channel CBR information", it is clear and a proper correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Boban (US 2018/0338259) in view of Autolitano et al. (2014 International Conference on Connected Vehicles and Expo (ICCVE), “Autolitano”).
Examiner’s note: in what follows, references are drawn to Boban unless otherwise mentioned.
Boban discloses “Method for Multi-Channel Operation in a Vehicular Network and Vehicular Network” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a multi-channel operation method of a V2X communication apparatus, comprising: 
obtaining channel busy ratio (CBR) information for a reference channel and at least one service channel ([0048 and Fig. 3] “if the check performed at 303 yields that the SP is not yet providing the requested service, at 305, the SP checks the channel node and each of the existing SCHs”, and Step 305 “Check Channel load on 
selecting a first service channel to which switching is to be performed based on the CBR information ([0048 and Fig. 3] “at 306, whether the channel load on the SCH with the lowest load exceeds a predefined maximum admissible load.”); 
performing channel switching to the first service channel and measuring CBR information for the first service channel ([0048 and Fig. 3] (“the SP proceeds with step 307, i.e. schedules the requested service to the current SCH for a predefined duration TService.”); and 
transmitting, on the first service channel, a first transport packet including first multi-channel CBR information ([0049 and Fig. 3] “Once the requested service is scheduled on a particular SCH, the SP sends the service on this SCH with a predefined frequency (in FIG. 3 denoted by ‘Y’ Hz)”), 
wherein the multi-channel CBR information includes local 0-hop CBR information and local 1-hop CBR information for each of the reference channel and the at least one service channel including the first service channel (This will be discussed in view of Autolitano.).
It is noted that while disclosing measuring channel loading on service channels, Boban does not specifically teach about CBR, measuring CBR on a service channel and local 0/1-hop CBR. It, however, had been known before the effective filing date as 
obtaining channel busy ratio (CBR) for a reference channel ([Autolitano, Sec I, left column on P717] “the multi-channel CBR information includes local 0-hop CBR information and local 1-hop CBR information for each of the reference channel and the at least one service channel including the first service channel”);
measuring CBR information for the first service channel ([Autolitano, Sec III, right column on P718] “The CBR is measured through a service primitive, called PHY CCA.indication, available at the PHY layer of IEEE 802.11 [3] for CCA to convey the channel status (busy or not) to the MAC layer.”);
the multi-channel CBR information includes local 0-hop CBR information and local 1-hop CBR information for each of the reference channel and the at least one service channel including the first service channel ([Autolitano, Sec. III, right column on P718] “Each node sends to its neighbors: (i) its view of congestion based on the last local CBR measurement (CBR0) and (ii) the maximum CBR value it has received from the one-hop neighbors (CBR1).).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boban's features by using the features of Autolitano in order to provide real-time information of a vehicle presence, position and basis status to neighbors such that “a comprehensive and detailed analysis of the CBR metrics at different hops” [Autolitano, Sec. I, right column on P717]. 

Regarding claim 7, it is an apparatus claim corresponding to the method claim 1, except the limitations “a memory; an transceiver; and a processor for controlling the transceiver and the memory” (See Fig. 2 and [0008] “FIG. 2 is a diagram illustrating components of a communicating entity for executing a multi-channel operation procedure in accordance with an embodiment of the present invention”, and [0040] “each communicating entity 200 comprises an application unit 201, hereinafter briefly AU, and a communication control unit 202”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 8, the multi-channel operation method of claim 1 and the V2X communication apparatus of claim 7, respectively, 
wherein the multi-channel CBR information further includes channel information to identify a channel described by the local 0-hop CBR information and the 1-hop CBR information ([0013] “said network includes a plurality of communicating entities, said communicating entities being designated either as service provider or as service user, a control channel for exchanging management frames among said communicating entities, and at least two different service channels for application-specific information exchanges among said communicating entities. The method includes performing, by said communicating entities, channel load estimation through a combination of physical channel measurements and an analysis of the transmitted service announcement messages (SAM) generated by service providers, and based on the results of said channel load estimation together with existing services on said service channels and knowing the transmission power and the position of the nodes, it is possible to compute the power attenuation, due to the fading and the presence of the obstructions ... Consequently, for each vehicle, NH1 is the number of the nodes that could receive the packets with a Signal to Interference plus Noise Ratio (SINR) higher than a threshold, depending on the modulation scheme; NH2 is obtained from the 1 hop neighbors sets of all the direct neighbors.”).

Regarding claims 3 and 9, the multi-channel operation method of claim 1 and the V2X communication apparatus of claim 7, respectively, wherein obtaining the CBR information for the reference channel and the at least one service channel further includes: 
receiving, from an external V2X communication apparatus, a second transport packet including remote 0-hop CBR information and remote 1-hop CBR information for the reference channel and the at least one service channel ([Autolitano, Sec. III, right column on P718] “Each node sends to its neighbors: (i) its view of congestion based on the last local CBR measurement (CBR0) and (ii) the maximum CBR value it has received from the one-hop neighbors (CBR1).”, and [Autolitano, Sec. V on P719] “the CBR measurements are performed with an increasing number of fixed nodes (150, 300, 
measuring local CBR information for the reference channel or the at least one service channel (aforementioned [Autolitano, Sec. III, right column on P718] and [0048 and Fig. 3]).

Regarding claims 4 and 10, the multi-channel operation method of claim 3 and the V2X communication apparatus of claim 9, respectively, wherein selecting the first service channel to which switching is to be performed includes: 
obtaining a maximum CBR value for each service channel from the remote 0- hop CBR information, the remote 1-hop CBR information and the local 0-hop CBR information ([Autolitano, Sec. III, right column on P718] “The resulting CBRDCC parameter, used in the Access Layer, considers measurements taken locally and in the neighborhood and it is computed as follows:
CBRDCC = max(CBR0, CBR1, CBR2) (1)
with CBR1 and CBR2 being, respectively, the maximum CBR0 (i.e., the one-hop CBR) and CBR1 (i.e., the two-hops CBR) values received from neighboring nodes in a given TCBR interval.”), and 
selecting, as the first service channel, a service channel whose maximum CBR value is a minimum ([claim 2] “performing channel load estimation on each of the plurality of service channels in order to determine a service channel having a lowest load.”, and [claim 3] “scheduling the requested service to the service channel having the lowest load.”).

Regarding claims 5 and 11, the multi-channel operation method of claim 1 and the V2X communication apparatus of claim 7, respectively, further including: 
transmitting, in the reference channel, a second transport packet including second multi-channel CBR information based on the first service channel switching to the reference channel ([0049] “the SP sends the service on this SCH with a predefined frequency (in FIG. 3 denoted by ‘Y’ Hz) and, in addition, transmits SAMs on the CCH with a predefined frequency”), 
wherein the second multi-channel CBR information includes local 0-hop CBR information and local 1-hop CBR information for each of the reference channel and the at least one service channel including the first service channel (aforementioned [Autolitano, Sec. III, right column on P718]).

Regarding claims 6 and 12, the multi-channel operation method of claim 1 and the V2X communication apparatus of claim 7, respectively, further including performing decentralized congestion control (DCC) processing to control data traffic based on the CBR information ([Autolitano, Sec. I, left column on P717] “Decentralized Congestion Control (DCC) mechanisms [6] that adapt transmission parameters to keep the channel load below predefined thresholds.”, and [Autolitano, Sec. III, right column on P718] “The DCC algorithm is triggered every TCBR interval, when a new value of the local CBR, CBR0, is delivered”).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411